                       IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE NORTHERN DISTRICT OF OHIO
                                 CLEVELAND DIVISION

In re:                                 )       CHAPTER 7
                                       )
Cinceray Clinton                       )       CASE NO. 19-13139-aih
  Debtor                               )       JUDGE ARTHUR I. HARRIS
                                       )
Bridgecrest Acceptance Corp            )

         NOTICE OF DEBTOR’S MOTION TO REDEEM PERSONAL PROPERTY

TO:       ALL PARTIES IN INTEREST
          Cinceray Clinton, Debtor, has filed papers with the Court to redeem a vehicle.

       Your rights may be affected. You should read these papers carefully and discuss
them with your attorney, if you have on in this bankruptcy case. (If you do not have any
attorney, you may wish to consult one).

       If you do not want the Court to rule on the motion, or if you want the Court to consider
your views, then or before September 18, 2019, you or your attorney must:

    1. File with the Court a written response, explaining your position, at:

                 United States Bankruptcy Court
                 Howard M. Metzenbaum U.S. Courthouse
                 201 Superior Ave.
                 Cleveland, OH 44114

       If you mail your response to the Court for filing, you must mail it early enough so that the
Court will receive it on or before the date stated above.

    2. Mail a copy to:

                 Kathryn Harlow, Esq.
                 1255 Euclid Ave., Ste. 300
                 Cleveland, OH 44115

                 Lauren A. Helbling, Chapter 13 Trustee
                 200 Public Square
                 BP Tower Suite 3860
                 Cleveland OH 44114




19-13139-aih        Doc 30     FILED 09/04/19      ENTERED 09/04/19 11:30:46          Page 1 of 2
       You or your attorney must also attend the hearing on the motion scheduled for September
24, 2019, at 10:00AM in Courtroom 1A of the U.S. Bankruptcy Court, 201 Superior Ave.
Cleveland OH 44114.

       If you or your attorney does not take these steps, the Court may decide that you do not
oppose the motion and may enter an order granting the motion without a hearing.

                                                     Respectfully submitted,

                                                     /s/Kathryn Harlow
                                                     Kathryn Harlow (#0051626)
                                                     1255 Euclid Ave., Ste. 300
                                                     Cleveland, OH 44115
                                                     (216) 696-5750
                                                     Fax (216) 696-7301
                                                     kharlow@towardsemployment.org

                                                     Attorney for Debtor

                                CERTIFICATE OF SERVICE
I certify that on the 4th day of September, 2019, a true and correct copy of the Notice of Motion
for Authority to Redeem Personal Property was sent via the court’s Electronic Case Filing
System on these entities and individuals who are listed on the court’s Electronic Mail Notice
List:

      Robert D. Barr                 rbarr@koehler.law, rbarr@koehler.law
      Richard E. Hackerd             Richard@Hackerd.com, tracy@hackerd.com
      Kathryn Harlow                 kharlow@towardsemployment.org
      Alan J. Treinish               alan@treinishlpa.com, atreinish@ecf.axosfs.com
      United States Trustee         (Registered address)@usdoj.gov

And via regular U.S. mail, postage prepaid, on:
Bridgecrest Credit Company, LLC
4020 East Indian School Road
Phoenix AZ 85018

Bridgecrest Credit Company, LLC
C/O Corporation Service Company
50 West Broad Street
Suite 1330
Columbus OH 43215

Bridgecrest Acceptance Corp
Attn: Bankruptcy Dept.
P.O. Box 29018
Phoenix AZ 85038                                     /s/ Kathryn Harlow




19-13139-aih      Doc 30    FILED 09/04/19        ENTERED 09/04/19 11:30:46          Page 2 of 2
